 

X_ FILED ___ LODGED
___RRCEIVED ___ Copy

DEC 10 2020

CLERK U S DISTRICT COURT
DISTRICT.OF ARIZONA
BY Ye _M Deputy

United States District Court

for
District of Arizona

 

 

 

U.S. A. vs. David Allen Harbour {-
Docket No. CR-19-00898-001-PHX-DLR

AUSA: Kevin M. Rapp

Defense Attorney: Alan Scott Baskin

PETITION FOR ACTION ON CONDITIONS OF PRETRIAL RELEASE

COMES NOW TAMMY L. MAHAN, PRETRIAL SERVICES OFFICER, of the Court
presenting an official report upon the conduct and attitude of releasee: David Allen Harbour,
who was released by the Honorable Deborah M. Fine sitting in the Court at Phoenix, on the 8th
day of August, 2019, who fixed bail at $1,000,000 and imposed the general terms and
conditions of bail release adopted by the Court and also imposed special conditions as follows:

PLEASE REFER TO THE ORDER SETTING CONDITIONS OF RELEASE

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE
AS FOLLOWS:

ALLEGED VIOLATION:

1) The defendant shall not make any financial transactions totaling over $1000 in any month to
any person or entity without prior approval from Pretrial Services.

The defendant shares an account with his mother at Desert Schools Federal Credit Union Bank. From
September 19, 2019 to September 14, 2020, the defendant’s wife received seven checks from that
account totaling $44,766.80. The defendant failed to report the transactions to Pretrial Services.

On July 17, 2020, August 7, 2020, and September 11, 2020, wire funds were deposited into the
defendant’s bank account at Desert Schools Federal Credit Union Bank. The total of the three deposits
was $137,556.80, and all deposits were from Gozzer Ranch. On 08/21/2020, a wire fund in the amount
of $33,386.63, was deposited into the defendant’s bank account at Desert Schools Federal Credit
Union Bank. The deposit was from PB Financial. The defendant failed to report these transactions to
Pretrial Services.

AFFIDAVIT AND PETITION PRAYING THAT THE COURT WILL ORDER A
SUMMONS BE ISSUED.
Page 2
RE: David Allen Harbour
December 9, 2020

In conformance with the provisions of 28 U.S.C. § 1746, I declare under penalty of perjury,
that the foregoing is true and correct to the best of my knowledge. Based on the information
presented that the defendant has violated conditions of release, I am petitioning the Court to
issue a summons.

ony, Maran December 9, 2020

 

Tammy L. Mah$n Date
U.S. Pretrial Services Officer

Reviewed by

* FS
Ce eo “9 men December 9, 2020

 

Alma L. Lopez Date
Supervisory U.S. Pretrial Services Officer

ORDER OF COURT

I find there is probable cause to believe the defendant has violated conditions of release,
supported by the above affirmation given under penalty of perjury. The Court orders the
issuance of asummons. Considered and ordered this-9 day of December, 2020, and ordered
filed and made a part of the records in the above case. |°

C) beak fine

The Honorable FINE, DEBORAH M
U.S. Magistrate Judge

 
